ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Independent School District No. 199 for further review be, and the same is, granted for the limited purpose of reversing the determination that the writ of cer-tiorari was timely filed. By operation of Minn.Stat. § 606.01, a timely writ of certio-rari would have necessarily been issued within 60 days after Johnson “received due notice of the proceeding sought to be reviewed,” namely, within 60 days of the May 2,1991 notification of the action of the school district. See Roseville Education Ass’n. v. I.S.D. # 623, 391 N.W.2d 846 (Minn.1986) and Dokmo v. I.S.D. # 11, 459 N.W.2d 671 (Minn.1990). The writ of cer-tiorari is discharged.